Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  it has been filed twice under two different dependencies. The examiner will examine the first one listed in the claim set..  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  it has a second claim 4, imbedded into the claim, the examiner will disregard it as a typo in this action.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2; The repetition of the word “side” in line 6 of the claim renders the claim indefinite. The examiner will interpret it as a typo such that the word “side” only reads once on line 6 of claim 2. 
Claims 3 & 4 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 8171875 B1) in view of Thomas (US 9072288 B1).
For claim 1; Caldwell teaches a rotary animal repelling device, comprising:
a housing (10), wherein the housing comprises a fixed body part (12) and a head (14) provided above the body part (column 3; lines 3-4), 
a cavity is defined in the head (column 3; lines 3-8 and via incorporated reference Caldwell I (US 5901491 A), column 5; lines 9-18), and 
a mounting disc (32) is fixedly provided on an inner periphery of the cavity of the head (column 3; lines 32-63); 
a motor ((20) (64)) is provided on the mounting disc (fig. 2), 
a rotating shaft (18) is provided through the mounting disc and is fixedly connected to a side of the body part facing the head (columns 3-4; lines 64-5);
a control main board (66) communicatively coupled to the motor (column 4; lines 21-57).
Caldwell does not teach a sounder, laser light, a radar sensor, or a control switch provided on a side of the body.
However, Thomas does teach a sounder and a laser light (columns 3-4; lines 40-3) wherein the sounder and the laser light are coupled to the motor via a transmission line (fig. 2 (164)), respectively; 
the laser light is exposed to an outer side of the head of the housing (column 6; lines 33-43),
a radar sensor configured to detect an approach of rodents and birds (column 6; lines 44-60) communicatively coupled to a control circuit (column 4; lines 4-17),
and a control switch extending to the outer side of the housing (column 7; lines 34-48).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell by combining the prior art elements of a sounder, laser light, a radar sensor, a switch and the components required to run and connect those parts as taught by Thomas to yield the predictable result of a more effective decoy such that the sounder, the laser light, and the sensor make the product more interactive with the surrounding wildlife (Thomas, column 2; lines 45-54) as well as the ability to easily power off the device at times to conserve power.  See MPEP 2143 I. (A) & (G).
For claim 2; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device, 
wherein a limiting block is provided on the side of the body part of the housing facing the head (annotated figure below, green), 
an arc-shaped groove is defined on a side of the limiting block facing the mounting disc (annotated figure below, yellow), 
a protruding block (22) is fixedly connected to a side of the mounting disc facing the limiting block (fig. 2 (22)), and 
the protruding block is restricted in the arc-shaped groove (fig. 2); 
a latching groove (column 3; lines 34-38) is defined on the side of the limiting block facing the mounting disc (fig. 2), and the rotating shaft of the motor is latched in the latching groove (fig. 2).

    PNG
    media_image1.png
    623
    469
    media_image1.png
    Greyscale


For claim 3; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device, 
wherein a cross-section of an end of the rotating shaft of the motor facing the latching groove is a polygon (fig. 2 (50a)), 
a cross-section of the latching groove is a polygon corresponding to the rotating shaft (fig. 2), and 
the rotating shaft of the motor is latched in the latching groove (fig. 2).
For claim 4; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device 
wherein the limiting block is threadly connected to the side of the body part of the housing facing the head via a first screw (column 3; lines 34-38).
For claim 5; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device 
wherein an outer side of the head of the housing is provided with a solar panel (60), wherein the mounting disc is further provided with a capacitor (62).
Caldwell does not teach a battery.
However, Thomas does teach a mounting disc is further provided with a battery configured to store an electrical energy on the solar panel (columns 6-7; lines 66-2), and 
the battery powers the motor via the transmission line (columns 6-7; lines 66-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the capacitor from Caldwell for the battery taught by the similar device taught by Thomas as it is obvious to try as there are only a finite number of electrical systems that can utilize solar energy to power a device. See MPEP 2143 I. (B) & (E).
For claim 6; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device, wherein a sidewall of the motor facing the mounting disc is fixedly connected to a mounting block (fig. 2 (74)), and 
the mounting block is connected to the mounting disc via a second screw (78).
For claim 7; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a sounder.
However, Thomas does teach a sleeve (fig. 2 (152)), 
the sounder is received in the sleeve (fig. 2 (152)), 
a plurality of amplification holes (fig. 2 (152))
Thomas discloses the claimed invention except for the explicit location of the components in relation to the mounting disk.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sounder in such a manner that is expedient to release sound from the decoy (i.e. allowing sound to escape to the exterior of the decoy and being attached to the mounting disc/motor), since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 VI. C.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell by combining the prior art elements of a sounder, sleeve, and the components required to run and connect those parts as taught by Thomas to yield the predictable result of a more effective decoy such that the sounder and sleeve make the product more interactive with the surrounding wildlife (Thomas, column 2; lines 45-54) as well as the ability to easily power off the device at times to conserve power.  See MPEP 2143 I. (A) & (G).
For claim 8; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device, the fixing board is defined with a through hole configured to allow the transmission line to extend through (annotated figure below, orange), and 
the transmission line extends through and is redistricted in the through hole of the fixing board (annotated figure below, orange).

    PNG
    media_image2.png
    537
    404
    media_image2.png
    Greyscale

For claim 9; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a heat dissipation hole.
However, Thomas does teach a plurality of dissipation holes (fig. 2 (152)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell by combining it with the prior art element of the dissipation holes taught by Thomas in order to yield the predictable result of allowing the dissipation of the interior of the decoy. See MPEP 2143 I. (A)
The examiner asserts that the dissipation holes taught by Thomas are indeed functional as heat dissipation holes, the claim limitation recites the intended use of dissipating heat, which is not nearly enough to render the instant claim limitation novel. See MPEP 2114 II.
For claim 10; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a rotary animal repelling device, wherein a fixing post (78) is provided on the mounting disc around the outer periphery of the sleeve below the control board (fig. 2), 
an end of the fixing post facing the control board is defined with a latching hole (column 5; lines 16-23), and 
an outer diameter of the latching post is the same as an inner diameter of the latching hole (column 5; lines 16-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642